  Case 19-20029        Doc 31     Filed 05/15/19       Entered 05/15/19 17:49:42            Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

IN RE:                                             )    CASE NO: 19-20029-705
JEREMY DUANE MAST                                  )    Chapter 13
KARIE VIRGINIA MAST                                )
                                                   )    Trustee's Objection to Confirmation
                                                   )    Original Confirmation Hearing set for:
                        Debtors                    )    May 2, 2019 11:00 am


                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
   COMES NOW Diana S. Daugherty, Standing Chapter 13 Trustee, and for her objection to
confirmation states as follows:
1.     Box 1.1 or 1.2 are marked as "included."
2.     The Mandatory Model Plan has not been used or has been modified. The current version of
       the Mandatory Model Plan is available on the Bankruptcy Court's website.
3.     The set monthly payments to be made by the Trustee exceed the plan payment.
4.     The plan does not contain enough funds to pay secured and priority creditors in full and pay
       the amount guaranteed to general unsecured creditors (if any). 11 U.S.C. §§ 1322(a)(2) and
       1325(a)(5)(B)(ii). The approximate amount of the shortfall is $9,460.
5.     Debtors fail to list a cure period in paragraph 3.5(C).
6.     Paragraph 3.9(B) provides for surrender of collateral, but fails to select either option.
   WHEREFORE the Trustee prays the Court enter its order denying confirmation of the
proposed plan.
Dated: May 15, 2019                                     /s/ Kathy Reichbach
                                                        Kathy Reichbach MO56957
OBJCONFAF--KR                                           Attorney for Trustee
                                                        P.O. Box 430908
                                                        St. Louis, MO 63143
                                                        (314) 781-8100 Fax: (314) 781-8881
                                                        trust33@ch13stl.com
 Case 19-20029       Doc 31     Filed 05/15/19     Entered 05/15/19 17:49:42            Pg 2 of 2



19-20029-705         TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN                         05/15/2019
                                                                                         Page 2 of 2


                                   CERTIFICATE OF SERVICE
    I certify that a true and correct copy of the foregoing document was filed electronically on
May 15, 2019, with the United States Bankruptcy Court, and has been served on the parties in
interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail Notice
List.

     I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on May 15, 2019.

JEREMY DUANE MAST
KARIE VIRGINIA MAST
212 E CURTIS STREET
MARCELINE, MO 64658

                                                     /s/ Kathy Reichbach
                                                     Kathy Reichbach MO56957
